TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 3, 2021



                                       NO. 03-20-00378-CV


                      Michael McDonald and Jeri McDonald, Appellants

                                                  v.

               Keith Mauck, Jennifer Mauck, Erik Hoghaug, Karen Hoghaug,
                     Doug Gephardt, and Allison Gephardt, Appellees




          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on July 2, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.